DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1A AND 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 46-50, 53-57, 59 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN101252701 submitted by Applicant) in view of Liang et al (CN105141880 submitted by Applicant).
Regarding claim 42, Wang discloses (see description, p. 1, paragraph 2 top. 5, paragraph 5, and fig. 1 and 2): a calling subscriber
uploads multimedia color image information to a multimedia color image server (equivalent to "sending a multimedia file to a server"), wherein the multimedia color image information comprises picture,  audio, and video data; the multimedia color image server stores the uploaded multimedia color image information; after the multimedia color image information uploaded completely, a CS call flow is performed, the call subscriber sends SETUP signaling carrying a business card text string to a called subscriber by means of a network side (equivalent to "sending a call request"); after the called subscriber
receives the SETUP signaling, before a ringing processing, the called subscriber first downloads the color image information uploaded by the calling subscriber from the multimedia color image server (equivalent to "receiving the multimedia 
Wang does not teach that a first terminal receives a multimedia identifier sent by a server, the multimedia identifier being used for representing the location of the multimedia file on the server and the that the first terminal sends the multimedia file to a second terminal.
Liang discloses (see description, paragraphs 0165-0201, and fig. 4): steps 411-413, a video is acquired on a first terminal, the acquired video is uploaded to a video server, and the video server delivers a url address :equivalent to "a multimedia identifier") where the video is stored to the first terminal; steps 414-417, the first terminal sends the url address to the second terminal, the second terminal downloads the video from the video server according to the url address, and the second terminal plays the video. It would have been obvious to one having skill in the art before the invention was made to include the multimedia identifier of Liang into the system of Wang so that the called terminal can easily download the multimedia file for the user.
Wang as modified does not disclose that the attribute information includes the important degree of a call as well as location information. However, the examiner taken official notice that these attribute information involving in multimedia calling line is conventionally well-known. It would have been obvious to one having skill in the art before the invention was made to also include the important degree of the 

Regarding claims 46, 53 and 59, Wang as modified teaches wherein the multimedia file is recorded by a user, or wherein the multimedia file is downloaded by the user from the server (Wang: abstract: calling business card, upload to the information to the multi-media color image server).

Regarding claims 47-49, 54-56 and 60-61, Wang as modified does not teach wherein the multimedia file comprises user characteristic information of the first terminal comprising at least one of exercise data of a user or a mood of the user, or wherein the multimedia file is set by a user based on a preset multimedia template. It is taken official notice that the art of multimedia comprising a mood of the user or a preset multimedia template is conventionally well-known in the art. It would have been obvious to one having skill in the art before the invention was made to also include multimedia file as claimed into the system of Wang and Liang in order to provide the user with many options representing the multimedia file.

Regarding claims 50 and 57, the broader limitation of the apparatus claim as well as the method claims is interpreted and rejected for the same reason as set forth in claim 42.

Claims 43, 51 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Liang et al as applied to claims 42 and 50 above, and further in view of Hu (US 2013/0157728).

Regarding claims 43, 51 and 58, Wang as modified fails to teach wherein before sending the multimedia file to the server, the first terminal is further configured to:
set at least one contact category list; and send the multimedia identifier to the second terminal by sending a same multimedia identifier to a same category of contacts.
Hu teaches set at least one contact category list; and send the multimedia identifier to the second terminal by sending a same multimedia identifier to a same category of contacts set at least one contact category list; and send the multimedia identifier to the second terminal by sending a same multimedia identifier to a same category of contacts (¶0032, 0035: multimedia in the contact list). It would have been obvious to one having skill in the art before the invention was made to also include the contact list of Hu into the system of Wang and Liang in order to the user to send the multimedia file the desire list of people.

Claims 44 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liang as applied to claims 42 and 50 above, and further in view of Ye et al (US 2017/0085960).

.

Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 45, the prior art of record fails to teach wherein the first terminal is further configured to:
send, within a preset time period, at least two multimedia files to the server and receive at least two multimedia file identifiers; and
send the multimedia identifier to the second terminal by:
sending the multimedia identifier specified by the first terminal to the second terminal; or






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649